Rose, J.
Eor the price of $1,500 plaintiffs bought from a shareholder in the Mid-West Specialty Company 60 shares of the capital stock of that corporation. On account of alleged fraudulent representations inducing the purchase, this action was brought to rescind the contract and to recover back the consideration paid. Defendants denied the fraud charged, and pleaded ratification. After hearing the proofs of plaintiffs the trial court dismissed the suit, and they have appealed.
The evidence of plaintiffs shows that, after they learned the facts upon which their allegations of fraud are based, they treated the shares of stock as their own, accepted the benefits thereof, and entered into a contract to sell a number of shares after they brought the suit. From the purchase to the trial plaintiff Paul H. Dassler served as a director of the corporation and participated actively in *638transacting its business. On these facts alone, the trial court properly dismissed their action'on the showing made by themselves. American Building & Loan Ass’n v. Rainbolt, 48 Neb. 434; Arnold v. Dowd, 85 Neb. 108.
Affirmed.